Citation Nr: 0624936	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  98-16 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama



THE ISSUE

Entitlement to service connection for arthritis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel





REMAND

The veteran served on active duty from June 1966 to June 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  
The Board initially denied the claim in February 2003.  On 
appeal, in June 2003, the U.S. Court of Appeals for Veterans 
Claims (Court) vacated the 2003 Board decision and remanded 
it for readjudication.  After further development, the Board 
again denied the claim in August 2004.  On appeal, in January 
and February 2006, the Court issued a memorandum decision and 
judgment vacating the Board's 2004 decision and remanding the 
claim for readjudication.  

In February 2004, the veteran underwent a VA C&P examination 
to determine whether arthritis is manifested, and if so, its 
etiology, pursuant to the Board's December 2003 remand order.  
At issue, following the Court's 2006 memorandum decision and 
judgment, is adequacy of the 2004 VA compensation and pension 
(C&P) examination report for the purposes of deciding this 
claim.  The Court found the examination report inadequate for 
several reasons:

(1)  The examiner diagnosed the veteran with arthralgia of 
the left hip and left knee with loss of function due to pain, 
but did not explicitly state whether he has arthritis, the 
disability claimed.  

(2)  The veteran does not limit his claim to a contention 
that his disability (arthritis of the hips and knees) was 
caused by an "injury" in service or other single incident.  
The examination report is inadequate to the extent that the 
etiology opinion states only that: "I cannot say that the 
arthralgia of the left hip and knee is a result of his injury 
in the active service as there is no specified injury."  
(italics added)  

(3) The C&P report is not specific enough on the etiology 
opinion itself.  If etiology cannot be determined to a 
reasonable degree of medical certainty (that is, without 
resorting to speculation or conjecture), then the examiner 
must explicitly state so.  

The veteran's claims file must be referred to the examiner 
who authored the February 2004 VA C&P examination for an 
addendum report consistent with the Court's memorandum 
decision.  If that examiner is not available, or that 
examiner determines further examination is needed, then the 
veteran should be scheduled for another VA C&P examination.    

Also, in a VA Form 21-4142 signed in February 2004, the 
veteran reported that Dr. Clayton at Health South treated him 
in October 2002 for arthritis pain.  On remand, the records 
from that facility should be obtained. 

Accordingly, the case is REMANDED to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions.  

1.  Obtain the records from Health South 
Metro West (Dr. Clayton) as reported on VA 
Form 21-4142 submitted by the appellant in 
February 2004, which expired 180 days 
after it was signed by the veteran.  

2.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file.

3.  After completing the above and 
associating with the claims file any 
additional records, refer the entire 
claims file, including a complete copy of 
this remand order, to the VA examiner who 
authored the February 2004 C&P 
examination, if he is available.  Ask the 
examiner to consider the whole record, 
including any new evidence and this remand 
order, and provide an addendum report that 
explicitly addresses the following:

(a)	For each knee and each hip, 
indicate whether or not the veteran has 
arthritis.  Also, for each knee and 
each hip, diagnose any other disorder 
or disease, such as arthralgia, as 
supported by clinical evidence.

(b)	For each diagnosis given, state 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability 
higher than 50 percent), or less likely 
than not (by a probability lower than 
50 percent) related to active service.  
The written report should contain an 
explanation for each opinion.  If the 
examiner concludes that any etiology 
opinion cannot be given to a reasonable 
degree of medical certainty, such that 
he must resort to speculation or 
conjecture, then he should so state and 
explain why.  

If the examiner who authored the February 
2004 report cannot provide the requested 
diagnoses and opinions without performing 
another physical examination of the 
veteran and/or obtaining further 
diagnostic testing, or if that examiner is 
no longer available, arrange for the 
veteran to be re-examined by a medical 
doctor to answer the above questions.  All 
indicated tests should be performed, and 
any addendum report or examination report 
(if another examination is performed), 
whichever is applicable, should explicitly 
indicate that the veteran's claims file 
was reviewed before the addendum or report 
was issued.   

4.  Thereafter, readjudicate the claim 
based on a review of the whole record.  If 
the benefit sought remains denied, then 
issue a revised Supplemental Statement of 
the Case and provide the veteran and his 
representative an opportunity to respond.  
Then, if in order, return the appeal to 
the Board.    

The veteran is advised that the consequences of failure to 
appear for a VA medical examination, if scheduled, may 
include denial of his claim, unless good cause is shown.  
38 C.F.R. § 3.655 (2005).  He has the right to submit 
additional evidence and argument on the matter(s) remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or the Court for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

